DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive.
In response to the arguments that Iwamura (US 2010/0029283 A1) in view of Ishii (US 2018/0035361 A1) does not disclose “the availability information is set to a first value for indicating that the cell broadcasts the non-essential minimum SI, and is set to a second value for indicating that the cell does not broadcast the non-essential minimum SI” (Remarks dated 18 May 2021, p. 7-13, Examiner respectfully disagrees.

Iwamura discloses a Master Information Block (MIB) is transmitted at a predetermined frequency (e.g., once every 10 ms) using a predefined resource block (paragraph 41), wherein 

	Ishii discloses essential system information includes a k-bit sequence, wherein a first value for a bit of the k-bit sequence indicates availability of a corresponding block of second type system information (i.e., non-essential minimum SI) and a second value for a bit of the k-bit sequence indicates unavailability of the corresponding block of second type system information (paragraphs 52-53), wherein a wireless terminal can request for non-essential system information based on the k-bit sequence for the second type system information to be transmitted using broadcast resources (paragraphs 52-53), such that the k-bit sequence indicates availability of the second type system information for broadcast.

	Therefore, combination of Iwamura and Ishii disclose an MIB includes k-bit sequence for indicating availability of second type system information (i.e., SIB1 of Iwamura) to be transmitted via broadcast.

In response the arguments that the k-bit of Ishii specifies non-essential SIBs are available on demand and does not indicate that “the non-essential SIBs are broadcasted whether they are requested or not” (Remarks, p. 10, lines 4-21), Examiner respectfully disagrees.

The node processor 30 may schedule transmission of the nth block of the second type system information using dedicated downlink resources or broadcast resources” based on the k-bit sequence (paragraph 53), and therefore combination of Iwamura and Ishii disclose the k-bit sequence indicate SIB1 is available for on-demand broadcast, and hence disclose the argued claimed feature.

As a result, the argued features read upon references cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2010/0029283 A1) in view of Ishii (US 2018/0035361 A1).

Regarding claim 1, Iwamura discloses a method of system information transmission for a cell in a wireless communication system (Abstract and Fig. 5), the method comprising: 
broadcasting essential minimum system information (SI) of the cell of the wireless communication system (paragraph 71, Master Information Block (MIB) is broadcasted; please refer to instant specification, paragraph 23, wherein MIB is essential minimum SI) with fixed size on a downlink broadcast channel (paragraphs 41 and 71, MIB being broadcasted from cell to user equipments via broadcast channel using predetermined resource block); 
wherein the essential minimum SI includes a first scheduling information for non-essential minimum SI of at least one of the cell, an auxiliary cell or a frequency location (paragraphs 41 and 71, MIB includes information indicating bandwidth and location (time and/or frequency) where SIB1 is allocated; please refer to instant specification, paragraph 23, where SIB1 is non-essential minimum SI), the non-essential minimum SI is broadcasted with On the other hand, the transmission timings and the frequency of the SIB may not be constant, because the SIB is transmitted by using resource blocks which area determined by the scheduling”), and the first scheduling information includes a time and frequency resource configuration (paragraphs 41 and 71); 
wherein the non-essential minimum SI is a minimum SI (paragraph 71, SIB1 is a minimum SI).
Iwamura discloses MIB includes an indicator for indicating value of “1” or “0”, denoting whether cell belongs to a private network (paragraph 41). 
Iwamura does not explicitly disclose the first scheduling information includes an availability information for indicating whether the cell broadcasts the non-essential minimum SI; and wherein the availability information is set to a first value for indicating that the cell broadcasts the non-essential minimum SI, and is set to a second value for indicating that the cell does not broadcast the non-essential minimum SI.
In analogous art, Ishii discloses an essential system information includes a k-bit sequence, wherein a first value for a bit of the k-bit sequence indicates availability of a corresponding block of second type system information (i.e., non-essential minimum SI) and a second value for a bit of the k-bit sequence indicates unavailability of the corresponding block of second type system information (paragraphs 52-53), wherein a wireless terminal can request for non-essential system information based on the k-bit sequence (paragraph 52). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the k-bit sequence to indicate availability of non-essential system information as disclosed by Ishii with the MIB scheduling information as disclosed by Iwamura 

Regarding claim 2, Iwamura in view of Ishii discloses the limitations of claim 1 as applied above. Iwamura in view of Ishii further discloses the first scheduling information further includes bandwidth, carrier frequency information for associating the non-essential minimum SI with the essential minimum SI, and timing information for associating the non-essential minimum SI with the essential minimum SI (see Iwamura, paragraph 41, MIB includes bandwidth, time and frequency information where SIB is allocated; paragraph 71, where SIB is SIB1).
Iwamura and Ishii do not expressly disclose the essential minimum SI further includes an identity of the essential minimum SI, and the first scheduling information further includes a type identifier for the non-essential minimum SI. However contents of the essential minimum SI and the first scheduling information do not carry patentable weight because the contents are non-functional descriptive. In particular, the information contents do not exhibit a functional interrelationship with the remainder of the claim 2, as no action is performed in response to the contents, other than they are broadcasted in the essential minimum SI. (Patentable weight need not given to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See In re Lowry, 32 F.3d 1579, 1582-1853 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious). See also Ex parte Mathias, 84 USPQ 2d 1276 (BPAI 2005) (nonprecedential), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006). )
identification items such as the tracking area identification (TA-ID), the operator identification (PLMN-ID), the identification item indicating that the cell is under control, and the identification item indicating that the cell is reserved for a specific terminal such as a terminal for maintenance”).

Regarding claims 4-7, Iwamura in view of Ishii discloses the limitations of claims 1 and 3 as applied above. Iwamura and Ishii do not expressly disclose the remaining parts of the non-essential minimum SI includes a third scheduling information for the other SI, wherein the non-essential minimum SI of the cell includes the scheduling information for the non-essential minimum SI of the auxiliary cell or the frequency location, wherein the other SI includes scheduling information for the non-essential minimum SI of the auxiliary cell or the frequency location, and wherein the second scheduling information includes at least one of SI mapping information for associating at least a system information block (SIB) with a message for SI transmission, repetition information, SI window length, or an availability indication for indicating that the SIB is periodically broadcasted or on-demand. 
However, as addressed in claim 2 above, claimed contents of the messages do not exhibit a functional interrelationship with the remainder of the claims 1, 3 and 4-7, and therefore, 

Regarding claim 8, Iwamura in view of Ishii further discloses the applicable area identity includes at least one of area codes, group codes, or physical cell identities (see Iwamura, paragraph 57, cell identification (cell ID) as tracking area identification (TA-ID)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Ishii as applied to claim 7 above, and further in view of Brismar et al. (US 2015/0382284 A1, hereinafter Brismar).

Regarding claim 9, Iwamura in view of Ishii discloses the limitations of claim 7 as applied above. Iwamura and Ishii do not expressly disclose the transmission resource of the on-demand SIB is pre-scheduled.
In an analogous art, Brismar discloses an on-demand scheduling (pre-scheduled) approach for system information instead of sending the system information periodically on a broadcast channel, wherein a UE requests system information only when the UE needs it to allow the UE to use a more aggressive DTX scheme (paragraph 125). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SIB of Iwamura in view of Ishii via a pre-scheduled on-demand basis as .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Ishii and Yi et al. (US 2017/0215207 A1, hereinafter Yi).

Regarding claim 10, Iwamura discloses a method of system information acquisition for a mobile device in a wireless communication system (Abstract and Fig. 5), the method comprising: 
receiving essential minimum system information (SI) of a cell of the wireless communication system (paragraph 71, Master Information Block (MIB) is broadcasted and received by a user equipment (UE); please refer to instant specification, paragraph 23, wherein MIB is essential minimum SI) with fixed size on a downlink broadcast channel (paragraphs 41 and 71, MIB being broadcasted from cell to UEs via broadcast channel using predetermined resource block), wherein the essential minimum SI includes a first scheduling information for non-essential minimum SI (paragraphs 41 and 71, MIB includes information indicating bandwidth and location (time and/or frequency) where SIB1 is allocated; please refer to instant specification, paragraph 23, where SIB1 is non-essential minimum SI), and the first scheduling information includes a time and frequency resource configuration (paragraphs 41 and 71); 
wherein the non-essential minimum Sl is a minimum SI (paragraph 71, SIB1 is a minimum SI).
Iwamura discloses MIB includes an indicator for indicating value of “1” or “0”, denoting whether cell belongs to a private network (paragraph 41). 

In analogous art, Ishii discloses an essential system information includes a k-bit sequence, wherein a first value for a bit of the k-bit sequence indicates availability of a corresponding block of second type system information (i.e., non-essential minimum SI) and a second value for a bit of the k-bit sequence indicates unavailability of the corresponding block of second type system information (paragraphs 52-53), wherein a wireless terminal can request for non-essential system information based on the k-bit sequence (paragraph 52). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the k-bit sequence to indicate availability of non-essential system information as disclosed by Ishii with the MIB scheduling information as disclosed by Iwamura to provide indication to UE about availability of non-essential minimum SI to allow the UE to request for the non-essential minimum SI accordingly.
Iwamura and Ishii do not expressly disclose determining whether the cell is campable according to the availability information of the first scheduling information.
In an analogous art, Yi discloses a user equipment UE may access a cell only if MIB of the cell indicates that scheduling information for SIB1 is scheduled, and if not, the UE considers the cell as barred (paragraph 68). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the k-bit sequence of .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Ishii and Yi as applied to claim 10 above, and further in view of Ingale et al. (US 2018/0132168 A1, hereinafter Ingale).

Regarding claim 13, Iwamura in view of Ishii and 3GPP discloses the limitations of claim 10 as applied above.
Iwamura, Ishii and Yi do not expressly disclose determining whether the cell is campable according to the availability information of the first scheduling information comprises: checking if the non-essential minimum SI is stored in the mobile device or is valid when the availability information indicates that the cell dose not broadcast the non-essential minimum SI; determining that the cell is not campable when the first availability information indicates that the cell does not broadcast the non-essential minimum SI and the non-essential minimum SI is not stored in the mobile device or is not valid.
In an analogous art, Ingale discloses a user equipment (UE) determines that second MIB (referred to as SIB1) cannot be acquired based on scheduling information from MIB (paragraphs 137-139), the UE determines whether to camp on a cell based on whether stored essential system information associated with SIB1 stored is valid (paragraphs 142-143). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the k-bit sequence (availability indicator) of Iwamura in view of Ishii and Yi .

Allowable Subject Matter
Claims 11, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (US 2019/0349842 A1) discloses scheduling information of SIB1 is obtained from MIB of a cell (paragraphs 72-73).

	Rico Alvarino et al. (US 2016/0374109 A1) discloses a UE may determine SIB1 scheduling parameters based on system properties broadcast by a base station (paragraph 71).

	Lightstone et al. (US 2015/0023235 A1) discloses LTE specification supports relaxed UE requirements that allow the UE to not always read SIB, and to only read all contents if 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645